Citation Nr: 0623671	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-02 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas J. Laubacher, Law Clerk



INTRODUCTION

The veteran had active military service from July 1999 to 
August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that decision, the RO granted 
service connection and assigned a 30 percent disability 
rating for PTSD, effective August 27, 2003.  The veteran 
appealed, and in December 2004, testified before a decision 
review officer (DRO) at the RO.  In June 2005, the DRO issued 
another rating decision increasing the veteran's disability 
rating from 30 percent to 50 percent, also effective August 
27, 2003.  The veteran was scheduled for a Travel Board 
hearing he had requested in his substantive appeal, but he 
failed to appear at the scheduled hearing.

This appeal springs from the veteran's disagreement with the 
initial 30 percent rating assigned following the grant of 
service connection for PTSD.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a claimant 
will generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded, or until the veteran withdraws 
the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  In the 
instant case the veteran has not suggested that the recently 
assigned 50 percent evaluation would satisfy his appeal for a 
higher evaluation of his PTSD.  Nor has he or his 
representative otherwise suggested that the maximum rating 
available for that disability is not being sought.  Therefore 
the Board concludes that the issue of entitlement to a higher 
rating for PTSD remains open and is properly before the 
Board.  Moreover, because the disagreement was with the 
initial rating assigned, the Board must consider this claim 
as a claim for a higher evaluation of an original award, 
effective from the date of the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999)




FINDING OF FACT

The veteran's PTSD is evidenced by occupational and social 
impairment due to nightmares, flashbacks, intrusive thoughts, 
insomnia, depression, avoidance of crowds, feelings of 
alienation, restricted affect, irritability, anger, 
hypervigilance, impaired concentration and focus, loss of 
interest, and fluctuation of appetite. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has been evaluated numerous times for his PTSD.  
The first evaluation of record is set forth in an undated Vet 
Center Intake form.  This form noted that the veteran had had 
three jobs since his discharge and was having difficulty 
fitting in.  His family had informed him that he was a 
changed man.  He preferred to stay at home and he avoided 
people.  The form also noted that he had poor sleep, 
averaging about three hours of sleep a night.  His appearance 
was neat, but his manner was suspicious and his speech was 
rapid and pressured.  He had a flattened affect, 
disassociative features, and stared into space during the 
session.  The form also indicated that he was oriented, had 
normal memory and fair judgment, but he had tense motor 
activity and a poor appetite.  His cognitive function was 
fair, but some impairment to impulse control was noted.  He 
had no suicidal thoughts, but did have homicidal thoughts.  
He resented authority and reported having difficulty 
maintaining a relationship.

The veteran also met with J.G., LCSW, at the Vet Center.  The 
record includes progress notes from November 2003 to January 
2004.  These notes indicated an onset of PTSD in the veteran 
and his disassociation from others at the Center.  The notes 
also include the veteran's admission that he drank too much, 
his struggle to control his emotions, and his expression that 
he was angry and afraid of losing his temper and hurting 
someone.

In January 2004, the veteran had a VA examination conducted 
by Dr. E.R.  The veteran appeared calm and cooperative.  He 
smiled during the exam and had good eye contact.  His speech 
was normal but he had constricted affect and his mood was 
irritable.  The doctor found the veteran's thought process to 
be logical and his attention and concentration to be normal 
even though he said he had trouble concentrating, focusing 
and remembering.  He had no suicidal or homicidal ideations.  

The examination report shows that the veteran was laid off 
just before Christmas.  He had had three jobs since his 
discharge five months earlier, and reported losing interest 
and getting bored with his jobs.  He also detailed episodes 
of irritability and physical violence in the workplace, which 
caused him to lose jobs.  He reported that concentration and 
focus were difficult.  He would wonder about possible threats 
in the room while working or talking to his boss.

The veteran also reported having three to four nightmares per 
week and about two intrusive thoughts per day.  The 
evaluation indicated that he could hear fire fights in his 
head and had reactions to cues and triggers such as the smell 
of diesel fuel or flashes of light.  He avoided Middle 
Eastern people and food.  The evaluation also noted that he 
had lost interest in things he used to like, and he said he 
had no feelings.  He was hypervigilant and only slept four to 
six hours per night.  He reported having fewer friends and 
fighting more frequently than before his active service.  He 
informed the doctor that he frequented three bars and knew 
everyone there.  He also said that he pushed away people who 
tried to help him and had estranged himself from a number of 
people.

In February 2004, the veteran had a mental health psychiatric 
evaluation conducted by Dr. J.M.O.  The veteran appeared 
pleasant, alert, oriented, and not distressed.  He was 
cooperative and in good behavioral control with no ticks or 
psychomotor agitation.  His speech was normal and his mood 
was okay.  He had full range of affect but inappropriately 
smiled while describing traumatic events.  He had linear and 
goal directed thought process and no hallucinations, 
paranoia, or suicidal or homicidal ideations.  His cognition, 
memory, judgment, and insight were all intact.

At this evaluation, the veteran still reported having three 
to four nightmares per week, occasionally waking up in a 
sweat.  He reported avoiding discussions of military events, 
avoiding crowds or Middle Eastern people, and not caring 
about the welfare of strangers anymore.  For the first three 
months after returning from service, he found it difficult to 
leave his house.  He reported being startled easily, being 
distracted easily and losing focus.  He denied depression, 
lack of appetite, suicidal or homicidal ideations, manic 
symptoms, anxiety or panic attacks, or hallucinations.  He 
denied violent outbursts or episodes of irritability, but he 
had been in three or four bar fights since his return from 
service.  He claimed he could control his behavior.  He 
reported occasionally hearing radio chatter or noises of a 
firefight, but he knew the sounds were just in his head.

At the date of his evaluation in February 2004, the veteran 
was unemployed and shared a house with his brother and two 
friends.  His relationship with his girlfriend was four 
months old and he kept in good contact with his parents and 
siblings.

Between June and July 2004, the veteran's PTSD was evaluated 
three times by Dr. M.C.  These mental health progress notes 
showed that the veteran got a job as a mortgage broker.  He 
broke up with his girlfriend, but was okay with this.  He 
reported having chronic insomnia, nightmares, and intrusive 
thoughts.  The medication prescribed to help him sleep only 
made his nightmares worse.  In addition, he indicated that he 
was still suffering from depression, feelings of alienation, 
irritability, and rage attacks.  However, his anger and 
irritability had decreased with medication.  

Later in July 2004, the veteran was evaluated by Dr. J.S.-J.  
At the time of the examination, the veteran was still 
employed as a mortgage broker, shared a house with his 
brother and two friends, and had a good relationship with his 
siblings and parents.  He arrived at the examination hung 
over from excessive drinking the night before.  He admitted 
to frequenting bars and getting intoxicated two times a week.  
He also reported poor sleep and nightmares, getting only 2 
hours of sleep per night.  He said that he lost interest in 
everything very quickly, had a poor attention span, and had a 
fluctuating appetite.  It was noted that he was not suicidal 
and his depression screening had been negative since taking 
Zoloft.  He still had a positive screening for PTSD.

In October 2004, he failed to report for a scheduled 
evaluation and did not call to cancel the appointment.

The veteran went to the emergency room in February 2005 after 
he struck a door jamb with his right forearm the night 
before.  He had had a lot to drink the night before and got 
into an argument with his brother.  Rather than striking his 
brother, he struck the door jamb with his forearm.  

The most recent evaluation of record is another progress note 
signed by Dr. J.S.-J.  At the time of this evaluation, April 
2005, the veteran was still employed as a mortgage broker, 
shared a house with his brother and two friends, and had a 
good relationship with his siblings and parents.  He reported 
trying to cut down on his smoking, but still frequented bars, 
and got intoxicated two times a week.  The evaluation also 
noted that he suffered from nightmares, depression, 
hyperarousal, irritability, and insomnia.

Disability evaluations are determined by comparing a 
veteran's present symptoms against criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
rating ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is to be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

When making disability evaluations, the veteran's entire 
history is reviewed.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the 
question for consideration is the propriety of the initial 
evaluation assigned, the evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of a "staged rating" (assignment of 
different ratings for distinct periods of time, based upon 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

PTSD is evaluated utilizing Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  Under Diagnostic Code 9411, a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is applicable when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Here, the Board finds that the veteran's PTSD disability more 
closely approximates the criteria for a 50 percent rating for 
the entire period from the effective date forward.  The 
evidence shows that he has not met the level of occupational 
or social impairments required for a 70 percent rating.  His 
evaluations clearly state that he did not suffer from 
suicidal ideations.  While he testified that he has a set 
routine that he is afraid of straying from, there is no 
evidence that he engaged in obsessional rituals which 
interfere with routine activities.  None of the evaluators 
found his speech to be intermittently illogical, obscure, or 
irrelevant.  While recent evaluations noted the veteran's 
depression, no evaluation indicated that his depression 
affected his ability to function independently, 
appropriately, or effectively.  The record shows that the 
veteran got in fights after his discharge, but he has been 
adamant that he is in control of his actions and does not 
suffer from impaired impulse control.  No evaluation reported 
any spatial disorientation.  There is no evidence of record 
that suggests the veteran neglected his personal hygiene.  
While the veteran lost three jobs shortly after his return 
from service, the record shows that he has obtained and 
retained employment as a mortgage broker.  Even though he had 
some confrontations with his brother, the record shows that 
he has a good relationship with his other siblings and his 
parents.  No evidence of record indicates that he cannot 
establish and maintain effective relationships.  In sum, the 
veteran's disability picture more closely approximates the 
criteria for the currently assigned evaluation, and a higher, 
70 percent rating, is not warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative 
of any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; (3) that VA will seek to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that the veteran was apprised of VA's duties to both notify 
and assist in correspondence dated in December 2003 and 
February 2004, before the RO's initial rating decision, and 
again in March 2006.  

Regarding VA's duty to notify, the VCAA correspondence dated 
in December 2003 and February 2004 apprised the veteran of 
what evidence was needed to substantiate his claim, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would obtain on the 
veteran's behalf.  The correspondence also asked the veteran 
to send VA any medical reports he had and to inform VA if 
there was any other evidence that would support his claim.  

The RO did not, in explicit language, specifically request 
the veteran provide any evidence or information he had 
pertaining to his claim.  However, reading the December 2003 
and February 2004 correspondence as a whole, the Board finds 
that the letters were in compliance with the "fourth notice 
element."  See Mayfield v. Nicholson, 19 Vet. App. 103, 127 
(2005).  The correspondence fulfilled the essential purposes 
of the regulation in that it gave notice to the veteran that 
specifically told him to send VA any medical reports he had, 
and to identify additional evidence or information that might 
support his claim.  Since the February 2004 letter implied 
that VA would then obtain whatever evidence or information it 
was informed of, VA effectively asked the veteran to provide 
any evidence or information that pertained to the claim.  
Thus, the Board concludes that VA is in compliance with its 
duty to request the veteran to submit any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1). 

VA assisted the veteran by obtaining his VA medical center 
records and requesting his service medical records (SMRs) and 
treatment records from other government agencies. 

During the pendency of the appeal, the Court of Appeals for 
Veterans Claims issued a decision in the consolidated appeal 
of Dingess-Hartman v. Nicholson, 19 Vet. App. 471 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In March 
2006, the RO apprised the veteran of the Dingess-Hartman 
ruling and informed him regarding disability ratings and 
effective dates.  In addition to this notice, the veteran was 
provided the criteria for determining his degree of 
disability in the Statement of the Case sent to him in 
November 2004.  While the veteran was not given prior notice 
regarding the appropriate effective dates of awards, the 
veteran's effective date for his current rating is the 
earliest possible, the date following his separation from 
service.  See 38 U.S.C.A. § 5110(a).  Remanding this claim in 
order to send the veteran another notice of appropriate 
effective dates would be of no benefit to the veteran.  Since 
such a remand would only result in additional burdens to VA 
and provide no benefit to the veteran, the Board finds that a 
remand in this case is unnecessary.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


